Citation Nr: 0929290	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for the period prior to May 4, 2007; and in excess 
of 50 percent disabling for the period beginning May 4, 2007 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for a shell fragment wound to the left shoulder 
with scar and residual posttraumatic degenerative arthrosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1965 to March 1968.  
He was awarded the Purple Heart for wounds received in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 and August 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In a May 2007 rating decision, the RO increased the rating 
for the service-connected PTSD from 30 percent disabling to 
50 percent disabling, effective from May 4, 2007.  Because 
the increase in the rating of the Veteran's PTSD disability 
does not represent the maximum rating available for the 
condition, the Veteran's claim remains in appellate status. 
 See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a higher rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The shell fragment wound to the Veteran's left shoulder 
is manifested by an asymptomatic scar, muscle strength of 
4/5, and X-ray evidence of shrapnel fragments and arthritis 
with painful and limited motion, weakness, and giving way. 

2.  The shell fragment wound to the Veteran's left shoulder 
was not a through-and-through or deep penetrating wound, did 
not have prolonged infection or require prolonged 
hospitalization, and there is no evidence of residuals of 
debridement, in-service complaints of any of the cardinal 
signs and symptoms of a muscle disability, or objective 
evidence of loss of deep fascia or muscle substance or 
impairment of muscle tonus, or loss of power or lowered 
threshold of fatigue when compared to the sound side, and 
such does not result in moderately severe or severe muscle 
impairment.

3.  The Veteran's left shoulder does not result in arm motion 
limited to shoulder level, midway between side and shoulder 
level, or to 25 degrees from the side.

4.  The Veteran's left shoulder disability does not manifest 
any associated bone, vascular, tendon, or neurological 
damage.

5.  The scar on the Veteran's left shoulder due to his shell 
fragment wound is not deep, poorly nourished with repeated 
ulceration, painful, tender, unstable, or adherent, does not 
cause limited motion, and is not of a size so as to warrant a 
separate compensable rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for a shell fragment wound to the left shoulder 
with scar and residual posttraumatic degenerative arthrosis 
are not met at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.71, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 5201, 5304, 
7803-7805 (2002), 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

Here, the Veteran was sent a letter in May 2003, prior to the 
initial AOJ decision in this matter, that informed him of 
what evidence was required to substantiate his underlying 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  Id.  In this regard, the 
Board notes that the Veteran had initially claimed 
entitlement to service connection for a shrapnel wound to the 
chest and, as such, this is how the issue was characterized 
in the May 2003 letter.  Further inquiry, however, revealed 
that he had actually sustained a shell fragment wound to the 
left shoulder.  Therefore, service connection for a shell 
fragment wound of the left shoulder was awarded in the 
September 2003 rating decision.  In October 2003, the Veteran 
entered a notice of disagreement with respect to the 
propriety of the initial rating assigned to his shell 
fragment wound of the left shoulder.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91. 
 Therefore, no further notice is needed under the VCAA with 
respect to the Veteran's initial rating claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained the Veteran's service 
treatment records and VA treatment records dated from April 
2001 to March 2009.  The Veteran was afforded VA Compensation 
and Pension (C&P) examinations for his left shoulder strain 
in June 2004, April 2007, and November 2008.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Additionally, 
neither the Veteran nor his representative have argued that 
the C&P examinations are inadequate for rating purposes.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for a shell 
fragment wound to the left shoulder in an appealed September 
2003 RO decision.  A noncompensable rating was assigned 
pursuant to 38 C.F.R. §§ 4.56, 4.71a, Diagnostic Code 7802.  
The Veteran timely perfected an appeal of the noncompensable 
rating and in August 2004 was granted a 10 percent rating 
effective January 16, 2002 for a shell fragment wound to the 
left shoulder pursuant to 38 C.F.R. §§ 4.56, 4.71a, 
Diagnostic Code 7802-5304.  In a February 2009 RO decision, 
the Veteran's 10 percent rating for a shell fragment wound to 
the left shoulder with scar and residual posttraumatic 
degenerative arthrosis pursuant to Diagnostic Code 5010-5304.

The Veteran's left shoulder disability is currently rated as 
10 percent disabling under 38 C.F.R. §§ 4.56, 4.71a, and 
Diagnostic Code 5010-5304.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  In this case, the RO has 
determined that the diagnostic code most analogous to the 
Veteran's shoulder disability is Diagnostic Code 5010, which 
pertains to arthritis.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5304, which covers Muscle Group IV, the 
functions of which is stabilization of shoulder against 
injury in strong movements, holding the head of the humerus 
in socket; abduction; and outward rotation and inward 
rotation of arm.  The intrinsic muscles of shoulder girdle 
are the supraspinatus; the infraspinatus and teres minor; the 
subscapularis; and the coracobrachialis.

Under this rating criteria 10, 20, and 30 percent ratings are 
assigned depending on whether the muscle injury is moderate, 
moderately severe, or severe respectively.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56.

A moderate disability of the muscles anticipates a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence of in-service treatment for the 
wound should show a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles).  The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, there should also be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records, 
or other evidence, should show hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  The objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

A severe disability of muscles anticipates through-and-
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of the wound.  Additionally, the record should 
reflect consistent complaints of the cardinal signs and 
symptoms of muscle disability which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation should show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area; 
the muscles should swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side should indicate severe impairment of function.  
Additionally, the following are signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The Board observes that the schedular criteria for rating 
scars were amended during the pendency of the Veteran's 
appeal, effective August 30, 2002.  

Both pre- and post-August 2002 Diagnostic Code 7800 provides 
ratings for disfigurement of the head, face, or neck.  As the 
Veteran's scar is located on the left shoulder, Diagnostic 
Code 7800 (2002), (2008) is inapplicable.  Additionally, pre-
August 2002 Diagnostic Codes 7801 and 7802 are relevant to 
evaluating scars due to burns and are also inapplicable.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Pre-August 2002 Diagnostic Code 7803 provides a 10 percent 
rating for scars that are superficial, poorly nourished, with 
repeated ulceration.  Post-August 2002 Diagnostic Code 7803 
provides a 10 percent rating for superficial unstable scars.  
Note (1) to Diagnostic Code 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118. 

Pre-August 2002 Diagnostic Code 7804 provides a 10 percent 
rating for scars that superficial, tender, and painful on 
objective demonstration.  Post-August 2002 Diagnostic Code 
7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 
 
 Both pre- and post-August 2002 Diagnostic Code 7805 provides 
that other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.  

The Veteran's service treatment records reflect he sustained 
a missile wound of the left shoulder which existed through 
the left axilla.  There was no bone, vascular, or nerve 
involvement.  The wound was debrided and closed secondarily 5 
days later.  Thereafter, the Veteran returned to duty.  There 
are no documented n-service complaints of any of the cardinal 
signs and symptoms of a muscle disability.  Post-service VA 
treatment records reflect complaints of shoulder pain.

In June 2004, the Veteran was afforded a C&P examination of 
his joints.  During the examination, the Veteran complained 
of occasional pain in his left shoulder blade and the mid 
left side of his back.  He said the pain was not exacerbated 
by any kind of activity and is usually relieved with Motrin.  
He stated he was not limited in his activity in any way 
except for some occasional discomfort.  The Veteran reported 
occasionally feeling masses in the area which he believed to 
be shrapnel, but this was not confirmed by X-ray and was not 
debilitating in any way.  

Upon examination the examiner found that the left shoulder 
had full range of motion, positive crepitance, no swelling, 
and no other gross abnormalities.  The Veteran had an 
entrance wound along the posterior left shoulder.  There were 
no masses or shrapnel.  The examiner noted that the Veteran's 
back did not have an abnormal curvature and there was no 
sinuous process or paraspinal muscle tenderness.  The Veteran 
was able to flex and extend his back fully with no 
discomfort.  The examiner's diagnosis stated that the Veteran 
had a shell fragment injury which did not appear to be 
debilitating in any way.  The injury did not limit the 
Veteran's daily activities or cause discomfort while at work, 
and any pain was relieved by Motrin.

The Veteran had a second C&P examination in April 2007.  
During the examination, the Veteran stated that he had 
experienced increased pain and weakness in his shoulder in 
the last three to four years.  The examiner summarized the 
wound history stating the wound involved the left deltoid 
muscles and was caused by a low velocity, small caliber, 
missile.  He described the area as the left shoulder girdle 
and arm.  The examiner described the missile as shrapnel and 
stated the Veteran was hospitalized and returned to active 
duty nine days after the injury.  It was not a through-and-
through injury, but the wound became infected before healing.  
There were no associated bone, nerve, vascular, or tendon 
injuries.  The examiner noted that the Veteran's current 
symptoms include pain and weakness, but not decreased 
coordination, fatigability, uncertainty of movement, or 
flare-ups.  

The Veteran's muscle strength for the Latissimus Dorsi, Teres 
Major, and Deltoid were rated as a four out of five.  The 
other muscle groups were rated as five out of five.  The 
examiner noted that the Veteran's muscle function was normal 
in terms of comfort, endurance, and strength and was 
sufficient to perform the activities of daily living.  The 
Veteran had a circular scar measuring 28 by 24 millimeters on 
the posterior aspect of the left deltoid.  The scar is not 
tender or adherent and there is no exit scar.  The examiner 
did not note nerve damage, tendon damage, bone damage, muscle 
herniation, or loss of deep fascia or muscle substance.  The 
examiner did not find that the motion of any joint was 
limited by the injury.

The examiner stated that the Veteran's injury did not have a 
significant effect on the Veteran's occupational activities.  
The examiner noted that the Veteran had some effects during 
daily activities including a moderate effect during sports 
and exercise.  The injury did not affect recreation, travel, 
feeding, bathing, dressing, toileting, or grooming.  The 
examiner noted the Veteran had experienced weakness, pain, 
and giving way in the left shoulder.  

The examiner tested the Veteran's range of motion.  The 
Veteran had forward flexion active range of motion from 0 to 
160 degrees and passive range of motion from 0 to 180 
degrees.  There was no loss of motion on repetitive use.  On 
abduction, the Veteran's active and passive range of motion 
were both 0 to 180 degrees with no loss of motion on 
repetitive use.  The Veteran had internal and external 
rotation from 0 to 90 degrees for both passive and active 
motion.  There was no loss of motion on repetitive use.

X-rays revealed that the Veteran's glenohumeral relationship 
was normal and the acromiohumeral distance was well 
maintained.  There were no acromioclavicular joint 
degenerative changes.  The shrapnel fragments in the soft 
tissues were unchanged from June 2004.  The left shoulder 
appeared stable.

The Veteran was afforded another C&P examination in November 
2008.  The Veteran related that he had persistent weakness 
with gradual worsening pain in his left shoulder three to 
four days a week.  The Veteran stated he was right handed.  
The Veteran experienced giving way, stiffness, pain, and 
weakness but there was no deformity or instability.  The 
Veteran had forward flexion range of motion from 0 to 130 
degrees with pain the whole time.  The Veteran had abduction 
range of motion from 0 to 120 degrees with pain through the 
whole range.  The Veteran had internal rotation from 0 to 70 
degrees with pain through the whole range.  The Veteran had 
external rotation from 0 to 90 degrees with pain the whole 
range.  There was no limitation of motion upon repeated use.

X-rays revealed hypertrophic degenerative changes of the 
acromioclavicular joint.  There was no narrowing or 
degenerative changes of the glenohumeral joint.  No 
sublaxation or dislocation was noted by the examiner.  There 
were multiple metallic density superimposed over the humeral 
head and left chest wall.  One metallic fragment was embedded 
in the medial wall of the humeral head with the rest 
overlying soft tissues.  The included portions of the lung 
were clear.  The examiner diagnosed the condition as post-
traumatic degenerative arthrosis of the left shoulder.  

There were no significant effects on the Veteran's 
occupational activities from the injury, but a severe effect 
on sports, moderate effect on exercise, a mild to moderate 
effect on chores, mild effect on recreation, and no effect on 
shopping.  The examiner stated there was current radiographic 
evidence of degenerative changes in the left shoulder.  The 
examiner opined that the Veteran's current left shoulder 
arthritis is at least as likely as not due to or a result of 
the fragmentation wound.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  During his C&P examination, the Veteran 
revealed that he was right-handed.  Thus, the rating for the 
left shoulder is to be made on the basis of the left upper 
extremity being the minor extremity.

In light of the evidence, the Veteran is not entitled to an 
initial rating in excess of 10 percent for his left shoulder 
disability.  Such is manifested by an asymptomatic scar, 
muscle strength of 4/5, and X-ray evidence of shrapnel 
fragments and arthritis with painful and limited motion, 
weakness, and giving way.  However, the Veteran's range of 
motion is not so limited as to entitle him to a higher rating 
based on limited range of arm motion under Diagnostic Code 
5201.  Specifically, he does not have limitation of motion of 
the arm to shoulder level, midway between side and shoulder 
level, or to 25 degrees from the side.  In fact, all 
examinations showed the Veteran had almost full range of 
motion in his arm at the shoulder.

Pursuant to Diagnostic Code 5304 the Veteran's disability 
only imposes a slight affect on the stabilization of his 
shoulder.  Specifically, it was not a through-and-through or 
deep penetrating wound, did not have prolonged infection or 
require prolonged hospitalization, and there is no evidence 
of residuals of debridement, in-service complaints of any of 
the cardinal signs and symptoms of a muscle disability, or 
objective evidence of loss of deep fascia or muscle substance 
or impairment of muscle tonus, or loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moreover, there is no evidence that the Veteran's left 
shoulder disability results in moderately severe or severe 
muscle impairment.

The Veteran is not entitled to a separate rating due to 
scarring under Diagnostic Codes 7801 to 7805 (2002), (2008).  
The scar is not deep and does not cause limited range of 
motion.  The scar is superficial but is not 144 square 
inches.  There is no evidence the scar is poorly nourished 
with repeated ulceration or unstable.  The Veteran did not 
experience pain upon examination of the scar and did not 
indicate that the scar ever caused him any pain.  The scar 
does not cause the Veteran to have limited range of motion of 
his left shoulder.  Additionally, the Veteran does not 
manifest any symptoms of associated bone, vascular, tendon, 
or neurological damage as a result of his injury.  Moreover, 
the Board has considered whether the Veteran is entitled to a 
separate or higher rating under any other potential 
Diagnostic Code; however, upon a review of the evidence, the 
Board finds that he is not entitled to a separate rating or 
an initial rating in excess of 10 percent for his left 
shoulder disability.  As the Veteran does not meet any rating 
criteria for a higher rating, his claim must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 10 percent disabling for a shell fragment wound 
to the left shoulder with scar and residual posttraumatic 
degenerative arthrosis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extraschedular basis, and 
indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  In fact, all the examiners stated the shoulder 
had little, if any, effect on the Veteran's employment.  His 
disability has not required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand of this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent disabling for a 
shell fragment wound to the left shoulder with scar and 
residual posttraumatic degenerative arthrosis is denied.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 30 percent disabling for the period prior to May 4, 
2007; and in excess of 50 percent disabling for the period 
beginning May 4, 2007 for PTSD.  The Veteran contends that 
his condition is more severe than contemplated by the current 
rating.

The most recent C&P examination evaluating the Veteran's PTSD 
was performed in May 2007.  Since that exam, the Veteran has 
complained that his symptoms have worsened.  In October 2008, 
the Veteran reported that a life long friend passed away.  He 
stated that this event had caused him to experience an 
increase in his PTSD symptoms.  In November 2008 the wife of 
the Veteran's cousin died and the Veteran claims this further 
increased his PTSD symptoms.  The Veteran most recently 
stated in February 2009 that he continued to have difficulty 
dealing with the recent deaths and his PTSD symptoms were 
much worse.  As there is an indication in the claims file 
that the Veteran's symptoms have worsened since the May 2007 
VA C&P examination, the Board has no discretion and must 
remand this matter to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his PTSD.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) ("[I]f the report does not contain sufficient detail 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."); see Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed and a Global 
Assessment of Functioning (GAF) score 
should be provided.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached 
in a legible report.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


